Citation Nr: 1400779	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas




THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for left foot Morton's neuroma.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to July 1973 and had subsequent service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the RO. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to appellate handling of the Veteran's claims. 

A.  Psychiatric disorder, to include PTSD and depression

The Veteran asserts that she developed PTSD as a result of sexual harassment to which she was subjected during her active service.  The Court has noted that there are special evidentiary procedures for PTSD claims based on military sexual trauma (MST).  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  

Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.  

The provisions of 38 C.F.R. § 3.304(f)(5) provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Given this, the Board finds that the Veteran should be provided notice consistent with 38 U.S.C.A.§ 5103 and 38 C.F.R. § 3.304(f)(5) regarding in-service personal assault claims.  

Moreover, another opinion as to the nature and likely etiology of the claimed psychiatric disorder should be requested.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The VA examiner who evaluated the Veteran in November 2011 stated that she could not resolve, without resorting to mere speculation, whether the Veteran was suffering from depression due to the alleged sexual harassment.  Her explanation was that the "STR's [did] not show any proof of military sexual harassment or any type of mental health care... and the Vet's records [did] NOT support the occurrence of military sexual harassment/assault." 

Significantly, the VA examiner did not address the Veteran's lay assertions or other lay evidence submitted by family members in support of her claim.  The Veteran reports having had sleep disturbance, nightmares, fear and anxiety since her experiences in service and seeking counseling to understand what was wrong with her in the years following service.  She reports being recently diagnosed with PTSD.  

In a statement dated in October 2011, a licensed psychologist reported treating the Veteran for symptoms of PTSD, depression and grief.  Copies of treatment records have not been received from the psychologist.  Other records referable to other therapy in the years shortly after service have not been received and may not be available.  


B.  Left foot Morton's neuroma

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) (presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

The Veteran submitted private treatment records from the Podiatry Group of South Texas, which indicates that she was treated for left foot Morton's Neuroma dating back to 2003.  These records of a left foot disability in conjunction with the Veteran's lay statements suggest that her claimed left foot disability may be associated with an in-service injury or disability.  She reports wearing poor shoes that caused her problems during service

There has been no VA examination to determine if there is a causal relationship between the Veteran's current disability and any injury sustained during the Veteran's period of service.   

Moreover, any outstanding treatment records should be requested.  This should include any records referable to treatment rendered by Dr. Bard.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice consistent with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.304(f)(5) regarding in-service personal assault claims.

2.  The RO should also take appropriate steps to contact the Veteran in order to have her provide information referable to all treatment received for her claimed psychiatric disorder and left foot condition since service.  Copies of any outstanding clinical records should be requested from any identified treatment source and associated with the record.  This should include any available medical records referable to counseling received by the Veteran shortly after service and for her left foot condition by Dr. Bard.  

The Veteran also should be notified that she can submit copies of treatment records or medical evidence in support of her claims.  

3.  The RO also should take all indicated action in order to return the claims file to the VA examiner who conducted the November 2011 VA examination or a suitable substitute in order to obtain a medical opinion as to the nature and likely etiology of the claimed psychiatric disorder.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a diagnosis of PTSD due to an identified stressor event experienced during service.

For any other psychiatric diagnosis, including depression, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.

A complete rationale for all opinions must be provided.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left foot disorder.  Any indicated testing should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left foot disability is due to an injury or other event or incident of the Veteran's period of active service.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The rationale for any opinions expressed must be provided.  The examiner must review the claims file, including all new and material evidence, and the examination report must note that review.

5.  After completing all indicated development, the RO must readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


